--------------------------------------------------------------------------------

UPSTREAM BIOSCIENCES INC.

Compensation Committee Charter

I. Purpose of Compensation Committee of Upstream Biosciences Inc. (the
“Corporation”)

The purpose of the Compensation Committee (the “Committee”) is to:

  1.

Oversee the Corporation’s compensation and benefit plans, policies and
practices, including its executive compensation plans and incentive-compensation
and equity-based plans.

        2.

Produce an annual report on executive compensation for inclusion in the
Corporation’s annual report or proxy statement if required by applicable
securities laws.

        3.

Monitor and evaluate, at the Committee’s sole discretion, matters relating to
the compensation and benefits structure of the Corporation.

        4.

Take such other actions within the scope of this Compensation Committee Charter
(this “Charter”) as the Board of Directors of the Corporation (the “Board”) may
assign to the Committee from time to time or as the Committee deems necessary or
appropriate.

The Committee will primarily fulfill these responsibilities by carrying out the
activities enumerated in Section VII below of this Charter.

The basic responsibility of the directors of the Committee is to exercise their
business judgment to act in what they reasonably believe to be in the best
interests of the Corporation and its shareholders. In discharging that
responsibility, the Committee should be entitled to rely on the honesty and
integrity of the Corporation’s senior executives and its outside advisors and
auditors, to the extent it deems necessary or appropriate.

II. Composition

The Committee shall be composed of members of the Board, the number of which
shall be fixed from time to time by resolution adopted by the Board. If the
Corporation has independent board members, a majority of directors of the
Committee shall be determined by the Board to satisfy the independence
requirements established by the rules and regulations of the applicable
regulatory authorities and any stock exchange upon which the Corporation’s
shares trade from time-to-time.

--------------------------------------------------------------------------------

- 2 -

III. Authority

The Committee shall have the authority to (i) retain (at the Corporation’s
expense) its own legal counsel and other advisors and experts that the Committee
believes, in its sole discretion, are needed to carry out its duties and
responsibilities, including, without limitation, the retention of a compensation
consultant to assist the Committee in evaluating director and executive officer
compensation; and (ii) conduct investigations that it believes, in its sole
discretion, are necessary to carry out its responsibilities. In addition, the
Committee shall have the authority to request any officer, director or employee
of the Corporation, or any other persons whose advice and counsel are sought by
the Committee, such as members of the Corporation’s management or the
Corporation’s outside legal counsel and independent accountants, to meet with
the Committee or any of its advisors and to respond to their inquiries.

The Committee may form subcommittees for any purpose that the Committee deems
appropriate and may delegate to such subcommittees such power and authority as
the Committee deems appropriate.

IV. Appointing Members

The members of the Committee shall be appointed or re-appointed by the Board on
an annual basis. Each member of the Committee shall continue to be a member
thereof until such member’s successor is appointed, or unless such member shall
resign or be removed by the Board. The Board may remove or replace any member of
the Committee at any time. However, a member of the Committee shall
automatically cease to be a member of the Committee upon either ceasing to be a
director of the Board or ceasing to be “independent” as required in Section II
above of this Charter. Vacancies on the Committee will be filled by the Board.

V. Chairperson

The Board, or in the event of its failure to do so, the directors of the
Committee, must appoint a chairperson from the directors of the Committee (the
“Chairperson”). If the Chairperson of the Committee is not present at any
meeting of the Committee, an acting Chairperson for the meeting shall be chosen
by majority vote of the Committee from among the directors present. In the case
of a deadlock on any matter or vote, the Chairperson shall refer the matter to
the Board. The Committee may appoint a secretary who need not be a director of
the Board or Committee.

VI. Meetings

The time and place of meetings of the Committee and the procedure at such
meetings shall be determined from time to time by the directors thereof provided
that:

  1.

A quorum for meetings shall be two directors, present in person or by telephone
or other telecommunication device that permits all persons participating in the
meeting to speak and hear each other. The Committee shall act on the affirmative
vote of a majority of directors present at a meeting at which a quorum is
present. The Committee may also act by unanimous written consent in lieu of
meeting.


--------------------------------------------------------------------------------

- 3 -

  2.

The Committee shall meet as often as it deems necessary, but not less frequently
than once each year.

        3.

Notice of the time and place of every meeting shall be given in writing or
facsimile communication to each director of the Committee at least 72 hours
prior to the time of such meeting.

The Committee shall maintain written minutes of its meetings, which minutes will
be filed with the minutes of the meetings of the Board. The Committee shall make
regular reports of its meetings to the Board, directly or through its
Chairperson, accompanied by any recommendations to the Board approved by the
Committee.

VII. Specific Duties

In meeting its responsibilities, the Committee is expected to:

  1.

Review and approve at least annually the corporate goals and objectives of the
Corporation’s executive compensation plans, incentive-compensation and equity
based plans and other general compensation plans (the “Corporation Plans”), and
amend, or recommend that the Board amend, these goals and objectives if the
Committee deems it appropriate.

        2.

Review at least annually the Corporation Plans in light of the Corporation’s
goals and objectives with respect to such plans, and, if the Committee deems it
appropriate, adopt, or recommend to the Board the adoption of new, or the
amendment of existing, Corporation Plans.

        3.

Evaluate annually the performance of the chief executive officer of the
Corporation, the other executive officers of the Corporation and the chairman of
the Board (collectively, the “Corporation Executives”) in light of the goals and
objectives of the Corporation Plans, and based on this evaluation, set his or
her total compensation, including, but not limited to (a) the annual base salary
level, (b) the annual incentive opportunity level, (c) the long-term incentive
opportunity level, (d) employment agreements, severance agreements, and
change-in-control agreements and provisions, in each case as, when and if
appropriate, and (e) any special or supplemental benefits, including, but not
limited to, perquisites. In determining the long-term incentive component of
each Corporation Executive’s compensation, the Committee shall consider all
relevant factors, including the Corporation’s performance and relative
shareholder return, the value of similar incentive awards to persons with
comparable positions at comparable companies, and the awards given to each
Corporation Executive in past years.

        4.

Review at least annually and make recommendations to the Board with respect to
the compensation of all directors of the Corporation, taking into consideration
compensation paid to directors of comparable companies and the specific duties
of each director.


--------------------------------------------------------------------------------

- 4 -

  5.

Monitor and assess the Corporation’s compliance with the requirements
established by the rules and regulations of the U.S. and Canadian regulatory
authorities and any stock exchange upon which the Corporation’s shares trade
from time-to-time and regulations relating to compensation arrangements for
directors and executive officers including the Sarbanes-Oxley Act of 2002, if
applicable,

        6.

Issue an annual report on executive compensation for inclusion in the
Corporation’s annual report or proxy statement, if required by applicable
securities laws.

        7.

Review all equity compensation plans that are not subject to shareholder
approval under the rules of any stock exchange on which the Corporation’s
securities are listed for trading and to approve such plans in its discretion.

        8.

Oversee the compensation and benefits structure applicable to the Corporation’s
officers and directors, including, but not limited to, incentive compensation
and equity-based compensation, provided that, at the Committee’s sole
discretion, it may submit such matters as it determines to be appropriate to the
Board for the Board’s approval or ratification.

        9.

In its sole discretion, retain, amend the engagement with, and terminate any
compensation consultant used to assist the Committee in evaluating any officer
or director compensation. The Committee shall also have the sole authority to
approve the fees and other retention terms of the consultants and to cause the
Corporation to pay such fees and expenses of such consultants. The Committee
shall also have the authority, in its sole discretion, to obtain advice and
assistance from internal or external legal, accounting or other advisors, to
approve the fees and expenses of such outside advisors, and to cause the
Corporation to pay such fees and expenses of such outside advisors.

        10.

Review and evaluate at least annually its own performance with respect to its
compensation functions, and to submit itself to the review and evaluation of the
Board.

        11.

Review and reassess the adequacy of this Charter at least annually and recommend
any proposed changes to the Board for approval.

        12.

Perform such other functions consistent with this Charter, the Corporation’s
bylaws and governing law, as the Committee or the Board deems necessary or
appropriate.


--------------------------------------------------------------------------------